                                   Case 6:18-bk-04647-CCJ                      Doc 1     Filed 08/01/18             Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                          Chapter you are filing under:

                                                                                   Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                    About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on      Kristen                                                           Kevin
     your government-issued         First name                                                        First name
     picture identification (for
     example, your driver's         A                                                                 S
     license or passport).          Middle name                                                       Middle name
     Bring your picture
     identification to your
                                    Zirkle                                                            Zirkle
     meeting with the trustee.      Last name and Suffix (Sr., Jr., II, III)                          Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal              xxx-xx-5790                                                       xxx-xx-2873
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
                                 Case 6:18-bk-04647-CCJ                    Doc 1         Filed 08/01/18        Page 2 of 10
Debtor 1   Kristen A Zirkle
Debtor 2   Kevin S Zirkle                                                                              Case number (if known)




                                  About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have          I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and      Business name(s)                                              Business name(s)
     doing business as names

                                  EINs                                                          EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                  202 DeLeon Rd
                                  Debary, FL 32713
                                  Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                  Volusia
                                  County                                                        County

                                  If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                  above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                  notices to you at this mailing address.                       mailing address.



                                  Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing         Check one:                                                    Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any               have lived in this district longer than in any other
                                         other district.                                                district.

                                         I have another reason.                                         I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                               Case 6:18-bk-04647-CCJ                         Doc 1     Filed 08/01/18            Page 3 of 10
Debtor 1    Kristen A Zirkle
Debtor 2    Kevin S Zirkle                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                   Case 6:18-bk-04647-CCJ                   Doc 1        Filed 08/01/18              Page 4 of 10
Debtor 1    Kristen A Zirkle
Debtor 2    Kevin S Zirkle                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time          No.      Go to Part 4.
    business?
                                       Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business            in 11 U.S.C. 1116(1)(B).
    debtor?
                                       No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                       No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                       Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any             No.
    property that poses or is
    alleged to pose a threat           Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                   Case 6:18-bk-04647-CCJ                    Doc 1         Filed 08/01/18      Page 5 of 10
Debtor 1    Kristen A Zirkle
Debtor 2    Kevin S Zirkle                                                                             Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                Case 6:18-bk-04647-CCJ                    Doc 1        Filed 08/01/18             Page 6 of 10
Debtor 1    Kristen A Zirkle
Debtor 2    Kevin S Zirkle                                                                                Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Kristen A Zirkle                                              /s/ Kevin S Zirkle
                                 Kristen A Zirkle                                                  Kevin S Zirkle
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     August 1, 2018                                    Executed on     August 1, 2018
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                                Case 6:18-bk-04647-CCJ                    Doc 1        Filed 08/01/18              Page 7 of 10
Debtor 1   Kristen A Zirkle
Debtor 2   Kevin S Zirkle                                                                                  Case number (if known)




For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one               under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by    and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need     schedules filed with the petition is incorrect.
to file this page.
                                 /s/ Alec Solomita                                                  Date         August 1, 2018
                                 Signature of Attorney for Debtor                                                MM / DD / YYYY

                                 Alec Solomita 0042357
                                 Printed name

                                 Solomita Law, PLLc
                                 Firm name

                                 12001 Research Parkway
                                 Suite 236
                                 Orlando, FL 32826
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     407-545-3625                               Email address         asolomita@solomitalaw.com
                                 0042357 FL
                                 Bar number & State




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case 6:18-bk-04647-CCJ    Doc 1    Filed 08/01/18   Page 8 of 10


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Kristen A Zirkle                      Capital One Bank USA                  Comenity Bank/Bealls
202 DeLeon Rd                         10700 Capital One Way                 PO Box 182789
Debary, FL 32713                      Glen Allen, VA 23060                  Columbus, OH 43218




Kevin S Zirkle                        Cavalry Portfolio Services            Comenity Bank/Pier 1
202 DeLeon Rd                         500 Summit Lake Drive                 PO Box 182789
Debary, FL 32713                      Ste 4A                                Columbus, OH 43218
                                      Valhalla, NY 10595



Alec Solomita                         Central FL Cardiology Interp          Comenity Capital/Over
Solomita Law, PLLc                    PO Box 5940                           PO Box 182120
12001 Research Parkway                Jacksonville, FL 32247                Columbus, OH 43218
Suite 236
Orlando, FL 32826

AR Resources                          Central FL Regional Hospital          Commonwealth Finance
PO Box 1056                           PO Box 740771                         245 Main Street
Blue Bell, PA 19422                   Cincinnati, OH 45274                  Scranton, PA 18519




AT&T Uverse                           Cher Ray Properties LLC               Continental Finance Company
PO Box 5014                           Series 10                             4550 New Linden Hill Rd
Carol Stream, IL 60197                300 Hampton Hills Court               Ste 400
                                      Debary, FL 32713                      Wilmington, DE 19808



Avante USA                            Chrome Capital                        Deborah P. Moore
3600 South Gessner Suite 225          720 Goodlette Frank Rd                5 West Highbanks Rd
Houston, TX 77063                     #400                                  Debary, FL 32713
                                      Naples, FL 34102



Bank of Missouri                      Clear Loan Solutions                  Dr. Robyn Cohen
5109 S Broadband Lane                 600 F Street                          2180 W State Rd 434
Sioux Falls, SD 57109                  Suite 3, #721                        Ste 1172
                                      Arcata, CA 95521                      Longwood, FL 32750



Boundary Peak Emerg Phys              Collection Bureau of Amer             Emergency Medicine Professio
PO Box 80139                          25954 Eden Landing Rd                 PO Box 9430
Philadelphia, PA 19101                First Floor                           Daytona Beach, FL 32120
                                      Hayward, CA 94545



Capital One                           Comenity Bank.Vctsec                  ERC
PO Box 30281                          PO Box 182789                         PO Box 23870
Salt Lake City, UT 84130              Columbus, OH 43218                    Jacksonville, FL 32241
                       Case 6:18-bk-04647-CCJ    Doc 1      Filed 08/01/18   Page 9 of 10




Falck Se II dba                        Golden Valley                           Midland Funding
American Ambulance                     635 East Hwy 20 E                       2365 Northside Drive
PO Box 538598                          Upper Lake, CA 95485                    Ste 300
Atlanta, GA 30353                                                              San Diego, CA 92108



Fed Loan Serv                          Green Trust                             MRS Associates
PO Box 69184                           PO Box 340                              1930 Olney Ave
Harrisburg, PA 17106                   Hays, MT 59527                          Cherry Hill, NJ 08003




First National Bank                    HCP-Fish Memorial                       Nemorus Children's Specialty
500 E 60th Street North                ATTN:17802C                             Care
Sioux Falls, SD 57104                  PO Box 14000                            PO Box 530253
                                       Belfast, ME 04915                       Atlanta, GA 30353



First Premier                          Kohl's/Capone                           Nemours
3820 N Louise Ave                      PO Box 3115                             PO Box 530253
Sioux Falls, SD 57107                  Milwaukee, WI 53201                     Atlanta, GA 30353




FL Hospital Fish                       Max Lend                                Nemours Children's Hospital
1055 Saxon Blvd                        PO Box 639                              PO Box 105534
Orange City, FL 32763                  Parshall, ND 58770                      Atlanta, GA 30348




FL Hospital Fish Memorial              Medical Services                        Neurocognitive Consultants
PO Box 864393                          PO Box 24013                            2180 W State Rd 434, #1106
Orlando, FL 32886                      Chattanooga, TN 37422                   FL 32770




Flagship Credit Acceptance             Merrick Bank                            North American Credit Serv
PO Box 3807                            PO Box 9201                             PO Box 182221
Coppell, TX 75019                      Old Bethpage, NY 11804                  Chattanooga, TN 37422




Florida Hospital                       Midland Credit Management               Online Collections
PO Box 865516                          2365 Northside Drive 300                PO Box 1489
Orlando, FL 32886                      San Diego, CA 92108                     Winterville, NC 28590




Florida Hospital Med Group             Midland Credit Management               Plain Green LLC
ATTN# 17805K                           2365 Northside Drive                    PO Box 270
PO Box 14000                           Ste 300                                 Box Elder, MT 59521
Belfast, ME 04915                      San Diego, CA 92108
                      Case 6:18-bk-04647-CCJ    Doc 1       Filed 08/01/18   Page 10 of 10




Pollack & Rosen, P.A.                 Spotloan                                  Zoca Loans
Attn: Kevin Spinozza                  PO Box 927                                PO Box 1147
806 Douglas Rd                        Palatine, IL 60078                        Mission, SD 57555
Suite 200
Miami, FL 33134

Portfolio Recovery & Affil            Sprint
120 Corporate Blvd., Ste 100          6200 Sprint Parkway
Norfolk, VA 23502                     Overland Park, KS 66251




Progressive Leasing                   SYNCB/Amazon
11629 700 E                           PO Box 965005
#250                                  Orlando, FL 32896
Draper, UT 84020



Quest Diagnostics                     Syncb/SYNCB
PO Box 740781                         C/O PO Box 965036
Cincinnati, OH 45274                  Orlando, FL 32896




Rina Karle                            SYNCB/Walmart
324 Hazeltine Drive                   Po Box 965024
Debary, FL 32713                      Orlando, FL 32896




Second Round LP                       SYNCB/Walmart
4150 Friedrich Lane, Suite I          Po Box 965036
Austin, TX 78744                      Orlando, FL 32896




Sheridan Radiology Services           Tillis Pest Control
PO Box 452047                         91 S Hwy 17-92
Fort Lauderdale, FL 33345             Debary, FL 32753




Sheridan Radiology Services           Water Resources and Utilties
Of CFL                                123 W Indiana Ave
PO Box 743854, Dept 40003             Deland, FL 32720
Atlanta, GA 30374



Source Receivables Mgmt               Wells Fargo Bank
PO Box 4068                           PO Box 14517
Greensboro, NC 27404                  Des Moines, IA 50306
